VAN BRUNT, P. J.
The practice pursued by the learned judgv in the court below is certainly not one which commends itself, as it leaves the parties in doubt as to what was done upon the trial, and permits the taking of exceptions after the rendition of the verdict,— a course of trial which ought not to be encouraged. In the case at bar, the parties all having assented to this course in respect to the numbers of the requests of the plaintiff to which the defendants desire to except, if any confusion has arisen it is due to this fact, and defendants should not be deprived of grounds of appeal through having been misled by these concessions of the other parties. We are of opinion, therefore, that the motion, so far as allowing the correction of the numbers of the requests is concerned, should have been granted. In all other respects we think it was properly denied. If the parties desire that a new case should be served, of course they are entitled to it, in order that they may propose amendments in view of the changed condition of the record.
The order should be reversed, and the motion to resettle the case granted to the extent above indicated,'without costs to either party. All concur.